DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, US 10,379,412, in view of Nakamura et al., US 6,259,493.
Regarding claim 1, Ono discloses a display device (figures 6, 7A-7B) comprising:
. a first liquid crystal panel LCP2
. a second liquid crystal panel LCP1 (see fig. 6), the second liquid crystal panel LCP 1 including pixels a natural number times as large as pixels of the first liquid crystal panel (see figs 7A-7B), a black matrix BM1, a plurality of  gate lines GL, a plurality of data lines SL (see col. 6, ln 32).
. wherein lines of the black matrix BM1 disposed to be distant from one another in the first direction and the gate lines constitute dark lines disposed at a specified pitch in the first direction (e.g., horizontal), and wherein lines of the black matrix disposed to be distant from one another in the second direction (e.g., vertical) and the data lines constitute dark lines disposed at a specified pitch in the second direction (see fig 7A).
Ono, however, neither disclose an opaque gate line/data line nor at least either the plurality of gate lines or the plurality of data lines pass through the pixels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the Ono’s signal lines by an opaque material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In addition, Nakamura et al. do disclose at least one data line 27a/27b/27c passes through the pixels 50a/50b/50c (see fig 1).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ at least either the plurality of gate lines or the plurality of data lines pass through the pixels, as shown by Nakamura et al., to prevent crosstalk  in a display device (see col. 2, ln 35).
Re claim 2, the modification to Ono would result the plurality of gate lines 26 and the plurality of data lines 27 pass through the pixels 50 (see Nakamura et al., fig 1).
Re claim 3, Ono further disclose each of the plurality of gate lines GL consists of one line, wherein each of the plurality of data lines SL consists of one line, wherein each gate line intersects with the plurality of data lines at the middle of individual pixels, and wherein transistors are provided at intersections of each gate line with the plurality of data lines (see fig. 7A).
Re claims 4-6, the modification to Ono discloses the claimed invention as described above except for each of the plurality of gate lines consists of a plurality of sub-gate lines branching off one transmission line, disposed to be distant from one another in the first direction, and passing through pixels, wherein one of the plurality of sub-gate lines is covered with the black matrix and the other sub-gate lines pass through the pixels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the plurality of gate lines consists of a plurality of sub-gate lines branching off one transmission line, disposed to be distant from one another in the first direction as same as a plurality of sub-data lines pass through the pixels in a second direction (see Nakamura et al., fig 1) since it was known in the art to prevent cross talk in a display device (see Id.).
Re claim 7, wherein transistors TFT are provided at intersections between a gate line GL and a data line SL, and wherein the black matrix includes a dummy pattern of transistors (see Ono, fig. 7A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, US 10,379,412, in view of Nakamura et al., US 6,259,493, further in view of Murao et al., US 2014/0347582.
Re claim 8, the modification to Ono discloses the claimed invention as described above except for the lines of the black matrix disposed to be distant from one another in the first/second direction(s) and the gate lines constitute dark lines disposed at a pitch of less than 350µm in the first/second direction. Murao et al. disclose a display panel with low resolution where the pitch of the subpixels is 50µm or larger includes light-shielding portions with edges disposed in the first direction fluctuating along the second direction in a cycle of twice the pitch of the subpixels (see [0026]).  Therefore, such disclosed range in Murao et al. makes possible the pitch claimed range of less than 350µm in the first/second directions and overlapping ranges are at least obvious.  In re Malagari, 499 Fed.2d 1297, 182 USPQ 549 CCPA 1974.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871